   Case:16-05746-EAG13 Doc#:147 Filed:10/04/19 Entered:10/04/19 08:17:47            Desc: Main
                              Document Page 1 of 4
                                  UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF PUERTO RICO

  IN RE:

     DAVID COLLADO FERRER                                 CASE NO. 16-05746-EAG


     XXX-XX-4244                                          CHAPTER 13


     DEBTOR (S)


                            TRUSTEE'S MOTION FOR POST CONFIRMATION
                                     MODIFICATION OF PLAN
                                        (BASE INCREASE)


TO THE HONORABLE COURT:

     NOW    COMES    José    R.    Carrión,   Chapter   13 Trustee,    and   very   respectfully

alleges and prays:

     1.      The plan dated Jun 05, 2017 (docket no.66) was confirmed/approved on

June 26, 2017 (date of confirmation/approval).

     2.      After the confirmation / approval of the aforementioned plan, the

Trustee received a payment in the amount of $2,825.00. The source(s) of said

payment    comes    from    increased   payments   made    consisitently     in   the   amount   of

$695.00 (instead of the proposed $475.00) since August 2018.

     3.      The Confirmed plan did not included said income as an additional

source of funds for the plan. However, it is the Trustee’s position that the

above described monies are disposable income that must be used to fund the plan

[11 U.S.C §1306(a) and §1322(a)(1)].

     4.      The Chapter 13 Trustee, pursuant to §1329(a) respectfully requests
this Honorable Court to approve the modification to the above mentioned Chapter
13 Plan, in order to:
          a. Include as an additional payment the above described amount received,
             increasing the plan base to $31,724.00.
          b. All other plan’s provisions as originally included remains the same.
     Case:16-05746-EAG13 Doc#:147 Filed:10/04/19 Entered:10/04/19 08:17:47                              Desc: Main
                                Document Page 2 of 4
        5.     The present Post-Confirmation Modification request of the plan meets
all requirements of 11 USC §1329(a) and F.R.B.P. §3015(g).


        WHEREFORE the Trustee respectfully requests this Honorable Court to grant
the present motion and approve a Post-Confirmation Modification of the plan
base, in order to include the additional payment received increasing the base
to $31,724.00.


     NOTICE OF OPPORTUNITY TO OBJECT PURSUANT TO LBR9013-1(h) within twenty-one
(21) days after service as evidence by the certificate of service below, and an
additional        three   (3)     days     pursuant      to    Fed.R.Bank.P.           9006(f),      if     served    by
regular mail, any party in interest shall file and serve any objection or any
other    appropriate      response         to   this   plan        with      the    Clerk’s    office      of   the   US
Bankruptcy Court of the District of PR. If NO objection or other response is
filed within the time allowed herein, the plan will be deemed unopposed and may
be   granted      unless:      (i)   the    requested     relief          is   forbidden       by    law;    (ii)     the
requested     relief      is     against    public     policy;          or    (iii)    in   the     opinion     of    the
Court, the interest of justice requires otherwise.


        CERTIFICATE OF SERVICE: Pursuant to Bankruptcy Rule 2002 The Chapter 13

Trustee      herewith     certified        that   a    copy        of   this       motion   has     been    served    by

regular      US    Mail     on    the      same   date        it    is       filed    to:     the    DEBTOR(s)        and

her/his/their attorney, to all Creditors, to their respective address of record

as they appear in the Master Address List if not a registered CM/ECM System

user. record.

        In San Juan, Puerto Rico on Thursday, October 4, 2019.

                                                          /s/ Nannette Godreau
                                                          Staff Attorney
                                                          JOSE R. CARRION
                                                          CHAPTER 13 TRUSTEE
                                                          PO Box 9023884
                                                          San Juan, PR 00902-3884
                                                          Tel (787)977-3535 FAX (787)977-3550
      Case:16-05746-EAG13 Doc#:147 Filed:10/04/19 Entered:10/04/19 08:17:47         Desc: Main
16-05746-EAG                      Document Page 3 of 4
                              CERTIFICATE OF MAILING

The undersigned hereby certifies that a true copy of the foregoing document was
mailed by first class mail to the parties listed below:
JOSE R. CARRION                                   MARIA DE LOS ANGELES GONZALEZ, ESQ.
PO BOX 9023884, OLD SAN JUAN STATION              US POST OFFICE & COURTHOUSE
SAN JUAN, PR 00902                                300 RECINTO SUR ST., SUITE 109
                                                  OLD SAN JUAN, PR 00901

NYDIA GONZALEZ ORTIZ*                             DEPARTMENT OF TREASURY
SANTIAGO & GONZALEZ                               PO BOX 9024140
11 CALLE BETANCES                                 SAN JUAN, PR 00902
YAUCO, PR 00698

UNEMPLOYMENT INSURANCE                            DAVID COLLADO FERRER
PUERTO RICO DEPT OF LABOR                         PO BOX 51
12 FLOOR 505 MUNOZ RIVERA AVE.                    GUANICA, PR 00653-0051

A. GARCIA DISTRIBUTORS                             AGRAMAR CORPORATION
PO BOX 142581                                      PO BOX 9023927
ARECIBO, PR 00614                                  SAN JUAN, PR 00902


ALMACEN KIKO VERA, INC                             AT&T MOBILITY
HC-3 900 CARR. 129 SUITE #1                        PO BOX 537104
ARECIBO, PR 00612                                  ATLANTA, GA 30353-7104


BANCO POPULAR DE PR                                BANCO POPULAR DE PR
PO BOX 363228                                      PO BOX 362708
SAN JUAN, PR 00936-3228                            SAN JUAN, PR 00936-2708


BANCO POPULAR DE PUERTO RICO                       BANCO POPULAR DE PUERTO RICO
MIGDALIA EFFIE GUASP, ESQ.                         C/O EDUARDO M VERAY LOPEZ ESQ
SPECIAL LOANS DEPARTMENT                           BANCO POPULAR PR SPECIAL LOANS
PO BOX 362708                                      PO BOX 362708

BANCO POPULAR DE PUERTO RICO                       BANCO SANTANDER DE PR
SPECIAL LOANS BANKRUPTCY DEPT (749)                PO BOX 362589
PO BOX 362708                                      SAN JUAN, PR 00936-2589
SAN JUAN, PR 00936

BANCO SANTANDER PR                                 BISMARK TRAIDING, INC
PO BOX 362589                                      34 FRANCES STREET AMELIA INDUSTRIAL PARK
SAN JUAN, PR 00936-2589                            GUAYNABO, PR 00919


COMERCIAL WILLIAM CRUZ INC.                        CONDADO 3 LLC
PO BOX 6293 MARINA STATION                         C/O ISAYRA BAGUE DIAZ ESQ
MAYAGUEZ, PR 00681                                 PMB 181
                                                   PO BOX 4952

CORDIALSA                                          CRIM
PO BOX 9021741                                     ATN. DIVISION DE COBROS Y EMBARGOS
SAN JUAN, PR 00961                                 PO BOX 195387
                                                   SAN JUAN, PR 00919




                                 Page 1 of 2   CASE NO.   16-05746-EAG
CRIM Case:16-05746-EAG13       Doc#:147 Filed:10/04/19 Entered:10/04/19
                                                  DEPARTMENT  OF JUSTICE 08:17:47   Desc: Main
PO BOX 195387
                                      Document COMMON
                                                   Page 4WEATH
                                                          of 4 OF PUERTO RICO
SAN JUAN, PR 00919-5387                             PO BOX 9020102
                                                    SAN JUAN, PR 00902

DIVERSIFIED CONSULTANTS, INC                        DNA TITA SPICES GELATINAS
PO BOX 1391                                         BOX 653
SOUTHGATE, MI 48195                                 MERCEDITA, PR 00715


EASTERN AMERICA INSURANCE COMPANY                   EL GUAGUERITO INC. RUTA 12
PO BOX 9023862                                      AVE. CARLOS J ANDALUZ MENDEZ
SAN JUAN, PR 00902                                  3-A-1 LOMAS VERDES
                                                    BAYAMON, PR 00956

ELMEC INDUSTRIES, INC.                              GATESTONE
PO BOX 3509                                         PO BOX 101928
MAYAGUEZ, PR 00681-3509                             BIRMINGHAM, AL    35210


INTERNAL REVENUE SERVICE                            JOSE MALGOR & COMPANY, INC.
PO BOX 7346                                         PO BOX 902-1904
PHILADELPHIA, PA 19101-7346                         SAN JUAN, PR 00902


JRH INTERNATIONAL DISTRIBUTORS, CORP.               K-VAN DISTRIBUTORS
PO BOX 2066                                         AVE. VICTORIA #487
CAGUAS, PR 00726                                    AGUADILLA, PR 00603


MAR Y TIERRA                                        MUNICIPIO DE SABANA GRANDE
PMB #363 1353 #19 STREET                            PO BOX 356
GUAYNABO, PR 00966                                  SABANA GRANDE, PR 00637


NESTLE PURINA PETCARE CARIBBEAN                     NORTHWESTERN SELECTA, INC
PO BOX 364565                                       PO BOX 10718
SAN JUAN, PR 00936                                  SAN JUAN, PR 00922-0718


NYDIA GONZALEZ ORTIZ                                PROCESADORA CAMPOFRESCO, INC
SANTIAGO & GONZALEZ                                 BOX 755
11 CALLE BETANCES                                   SANTA ISABEL, PR 00757
YAUCO, PR 00698

PUERO RICO COFEE ROASTERS, LLC                      RJ REYNOLDS TOBACCO COMPANY
PO BOX 13087                                        PO BOX 363509
SAN JUAN, PR 00908                                  SJ, PR 00936


SAN JUAN TRADING CO., INC.                          SANTANDER FINANCIAL
PO BOX 366458                                       EDF. PROF. #51
SAN JUAN, PR 00936-6458                             YAUCO, PR 00698


SANTANDER FINANCIAL SERVICES D/B/A ISLAND FINANCE
                                                SEARS
C/O JUAN CARLOS FORTUNO FAS                     PO BOX 183081
PO BOX 9300                                     COLUMBUS, OH 43218
SAN JUAN, PR 00908

DATED:   January 01, 1900                             amanzano
                                                     OFFICE OF THE CHAPTER 13 TRUSTEE


                                  Page 2 of 2   CASE NO.   16-05746-EAG
